Appellant Tully, furnished the land and team to cultivate it, and appellee, Strickland, furnished the labor, each to pay for his portion of the fertilizer, the crops grown to be divided share and share alike. *Page 8 
There was some evidence about house rent, but that is immaterial to the decision of the issues as presented by this record.
It also appears that some cotton was raised, which was in the hands of the landlord, as well as about 50 bushels of corn, which was in a separate pile, in the barn of Tully.
The issues as here presented involved the destruction of appellee's lien upon 14 bushels of corn, which appellant gathered and sold.
The trial was had on count 4, the other counts being withdrawn pending the trial. The only plea in the record is the general issue. There was judgment for appellee for $17.75, the proven value of the corn.
It is not disputed that the corn was grown under the contract on land furnished by Tully; that Tully gathered and sold it. There seems to be no controversy as to the amount of cotton and corn grown and then in Tully's possession, other than this particular 14 bushels.
Under the facts of the case and the issues prescribed by the pleadings, we can discover no error in the finding and judgment of the trial court. The case is therefore affirmed.
Affirmed.